DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                  JOHN MARIO GONZALEZ ARTEAGA,
                            Appellant,

                                     v.

                     DORIS EDY BEDOYA ALZATE,
                             Appellee.

                               No. 4D21-2259

                            [January 5, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Fabienne E. Fahnestock, Judge; L.T. Case No.
FMCE19009654(35)(90).

  Jonathan Mann and Robin Bresky of Bresky Law, Boca Raton, for
appellant.

   Meaghan K. Marro of Marro Law, P.A., Plantation, for appellee.

PER CURIAM.

   Affirmed. See Esaw v. Esaw, 965 So. 2d 1261, 1264 (Fla. 2d DCA 2007)
(“The most salient impediment to meaningful review of the trial court’s
decision is not the absence of findings, but the absence of a transcript.”).

MAY, GERBER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.